The following is an examiner’s statement of reasons for allowance:  While Abanto et al. teaches Raman coupling with shallow donors, the applicant is correct that the prior art cited does not teach the apparatus where the readout does not teach a readout of deep donor systems without excitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
El-Kady et al. 9928827 describes a silicon based photonic crystal in which single isolated acceptor atoms, such as boron, aluminum, gallium or indium are implanted.  Silicon can be replace with SiC or ZnSe.  The photonic crystal is formed by providing a two-dimensional array of holes with defects in the array corresponding to omitting or varying the size and shape of the holes in the array in a silicon wafer to form a resonant cavity or line defect corresponding to phononic states. An example of this phononic waveguide is illustrated in figure 1, where an AlN transducer (40) provides an acoustic input and a similar transducer (45) provides an output. A DC magnetic field can be applied to split the boron atoms via the Zeeman effect (4/23-5/35).  This can be scaled up to include a large number of resonantly coupled cavities and waveguides. (6/62-7/18). 
Ruskov et al., “On-chip cavity quantum phonodynamics with an acceptor qubit in silicon”, Phys. Rev. B., Vol. 88 064308 (2013) 6 pages teaches a quantum circuit based upon a single, isolater acceptor atom 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 10, 2022